PER CURIAM.
Appellant was charged by information with burglary and grand theft. He was found guilty by a jury of trespass, as a lesser included offense of burglary. As to the grand theft count, he was found not guilty. He was adjudicated guilty of trespass and sentenced to a one year term of imprisonment.
Reversal is sought on the ground that the trial court erred in overruling defense counsel’s objection to a police technician’s testimony that the appellant’s fingerprints were obtained from him at the jail. Appellant argues that such statement to the jury deprived him of a fair and impartial trial.
We find no merit in this contention, and affirm. Parrish v. State, 366 So.2d 530 (Fla. 3d DCA 1979), and cases cited.
Affirmed.